Citation Nr: 0939488	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder from November 4, 2005?

2.  Entitlement to service connection for sleep apnea, 
secondary to posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and December 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In August 
2006, the RO granted service connection for posttraumatic 
stress disorder and assigned a 50 percent rating from 
November 4, 2005.  In January 2008, the RO increased the 
Veteran's rating to 70 percent, effective November 4, 2005.  
The December 2008 rating decision denied the Veteran's claim 
of entitlement to service connection for sleep apnea.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between November 4, 2005, and August 11, 2008, the 
Veteran's posttraumatic stress disorder was not productive of 
total social and occupational impairment.

2.  Since August 12, 2008, the Veteran's posttraumatic stress 
disorder has been productive of total social and occupational 
impairment


CONCLUSIONS OF LAW

1.  For the period from November 4, 2005 to August 11, 2008, 
the criteria for a disability rating of 100 percent for 
posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  Since August 12, 2008, the criteria for a 100 percent 
disability rating for posttraumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
posttraumatic stress disorder, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2009).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

A Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
DSM-IV).  The DSM-IV states that a global assessment of 
functioning score of 41 to 50 reflects the presence of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) and/or some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 38 
C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the global 
assessment of functioning score scale.

The Veteran was afforded a VA examination in July 2006.  The 
Veteran stated that he had been married since 1983 and 
reported having a good relationship with his children.  His 
social relationships were reportedly non-existent.  The 
Veteran reported a history of heavy drinking during the prior 
10 to 15 years, and a history of violent anger towards his 
wife.  Suicidal thoughts were present.  His memory was 
impaired, his speech was impoverished, and his attitude was 
indifferent.  He reported that he was unable to keep up with 
his medications and would get disoriented while driving.  The 
Veteran reported nightmares nightly, waking frequently 
throughout the night, intense anger, poor impulse control, 
difficulty sleeping, intrusive thoughts, and hypervigilance.  
The Veteran stated that he worked full-time loading trucks, 
but had difficulty getting along with people, and that he had 
lost jobs because of his posttraumatic stress disorder 
symptoms.  He stated that he had lost about one week per 
month due to his posttraumatic stress disorder symptoms.  At 
the examination, he was clean and appropriately dressed.  His 
psychomotor activity was lethargic, with slow speech.  The 
Veteran's attitude was indifferent, guarded, and apathetic.  
The psychologist diagnosed severe, chronic posttraumatic 
stress disorder.  He was assigned a global assessment of 
functioning score of 45.

The Veteran submitted records from his private psychiatrist.  
An April 2006 examination revealed posttraumatic stress 
disorder symptoms including sleep problems, recurrent dreams 
and nightmares, increased anger with violence, 
hypervigilance, and avoidance.  The Veteran was diagnosed 
with chronic posttraumatic stress disorder, and assigned a 
global assessment of functioning score of 45.  

On August 12, 2008, the Veteran reported that he had stopped 
working as a truck driver in December 2007.  He also reported 
flashbacks, nightmares, hypervigilance, avoidant anxiety, and 
angry outbursts.  Reportedly, he was drinking heavily nightly 
to help him sleep.  The Veteran reported that he did not have 
any friends, associates, or attend any social functions.  He 
revealed suicidal thoughts but no suicidal intent.  The 
Veteran was diagnosed with posttraumatic stress disorder and 
assigned a global assessment of functioning score of 40.

At a June 2009 VA psychiatric consult, the Veteran described 
ongoing depression and marked anxiety.  He reported some 
insomnia, with nightmares and night sweats.  His energy was 
described as average.  He also described a short temper, 
isolativeness, and irritability.  The Veteran stated that he 
was let go from his job due to workplace violence.  He denied 
any violence toward his family.  No suicide attempts or 
psychiatric hospitalizations were noted.  He did report 
drinking a pint of alcohol two or three times per week to 
assist in sleeping.  A mental status examination showed the 
Veteran to be well-groomed with fair eye contact.  His speech 
was soft and fluent, with normal latency.  His affect was 
anxious, dysphoric, and guarded at first, but the Veteran 
opened up toward the end of the interview.  There was no 
evidence of suicidal or homicidal ideation at the time of the 
examination.  His thought process was linear and goal 
directed.  Cognition was grossly intact, and insight and 
judgment were good.  The psychiatrist noted that the 
Veteran's main risks were alcohol abuse and violence in the 
workplace.  The Veteran was diagnosed with posttraumatic 
stress disorder and depression and assigned a global 
assessment of functioning score of 35.

In August 2009, the Veteran submitted a statement from a VA 
staff psychiatrist.  He noted that the Veteran has had 
worsening depressive and anxious symptoms of posttraumatic 
stress disorder over the past year.  The Veteran also has had 
violence in the workplace (towards another male employee) and 
at home (towards his property) due to posttraumatic stress 
disorder irritability.  He was fired from his job  in 2008 
due both to the violent incident and his poor performance, 
related to posttraumatic stress disorder and medication side 
effects.  Based on his psychiatric history and recent 
clinical presentation in August 2009, the psychiatrist opined 
that the Veteran was permanently disabled and totally 
unemployable.

The Veteran's employer submitted employment information to VA 
in April 2008.  The Veteran's beginning date of employment at 
the trucking company was December 2007, and he was employed 
until March 2008 when he was terminated with cause for 
falsifying time records.  His employer noted that the Veteran 
did not lose any days during his employment, and worked 70 
hours a week.  No concessions were reported due to the 
Veteran's disability.  The employer did not state that the 
appellant had a history of work place violence.

After a thorough review of the evidence of record, the Board 
finds that between November 4, 2005 to August 11, 2008, the 
criteria for a disability rating of 100 percent for 
posttraumatic stress disorder were not met.  However, since 
August 12, 2008, the Board finds that a 100 percent rating is 
in order under the doctrine of reasonable doubt.  

In this regard, between November 2005 and March 2008, the 
appellant was working full time.  Moreover, during that term, 
he revealed no evidence of a gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  He was 
not in persistent danger of hurting himself or others, and he 
was able to perform activities of daily living.  Moreover, he 
was not disoriented to time and place, and his memory allowed 
him to know his name and his occupation.  Further, between 
March 2008, and August 11, 2008, there is no competent 
evidence showing a deterioration in the pathology caused by 
the appellant's posttraumatic stress disorder.  Hence, there 
is no evidence upon which to grant a 100 percent rating 
during that term as well.

Beginning with the Veteran's private examination on August 
12, 2008, however, examiners have begun assigning global 
assessment of functioning scores which are reflective of an 
inability to work.  They have also noted that the appellant 
is suffering from flashbacks, nightmares, hypervigilance, 
avoidant anxiety, and angry outbursts.  While it is true that 
the Veteran's former employer stated that the appellant lost 
his job due to falsified time cards, the clinical evidence 
arguably shows evidence of deteriorating symptoms due to 
posttraumatic stress disorder.  The August 2009 opinion by a 
VA psychiatrist also confirms that a 100 percent rating is 
warranted.  He specifically explained that the Veteran had 
been deteriorating "over the past year" and noted the 
recently decreasing global assessment of functioning scores.  
Accordingly, while the Veteran is subject to future 
examinations to determine the nature and extent of his 
posttraumatic stress disorder, the Board finds that a 100 
percent rating for posttraumatic stress disorder is warranted 
effective from August 12, 2008, under the doctrine of 
reasonable doubt.

ORDER

From November 4, 2005 to August 11, 2008, the Veteran's 
posttraumatic stress disorder did not meet the criteria for 
an initial evaluation greater than 70 percent.  To that 
extent the claim is denied.

Since August 12, 2008, the Veteran's posttraumatic stress 
disorder warrants a 100 percent evaluation.  To that extent 
the claim is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Board finds that the Veteran's claim for entitlement to 
service connection to sleep apnea, secondary to posttraumatic 
stress disorder, must be remanded for a more accurate, 
competent opinion.

In September 2008, the Veteran submitted an opinion from his 
private psychiatrist.  The psychiatrist noted that he 
believed "with reasonable medical certainty that [the 
Veteran's posttraumatic stress disorder] has contributed to 
his Sleep Apnea in general."  He included another page of 
rationale, noting general information about sleep apnea and 
posttraumatic stress disorder.  He opined that posttraumatic 
stress disorder "might" not cause sleep apnea, but it 
"might" exacerbate the symptoms because posttraumatic 
stress disorder causes more REM sleep, in turn increasing the 
symptoms of sleep apnea, which occur during REM sleep.  He 
stated, "[w]e can argue that [posttraumatic stress disorder] 
worsen[s] the Sleep Apnea[.]"

In light of the private opinion, the RO provided the Veteran 
with a VA examination in December 2008.  Notably, that 
physician did not review the Veteran's claims file.  While he 
opined that it was less likely than not that the Veteran's 
obstructive sleep apnea was caused by posttraumatic stress 
disorder, and that posttraumatic stress disorder does not 
cause sleep apnea, he did not address whether the Veteran's 
posttraumatic stress disorder aggravated his sleep apnea 
beyond the natural scope of the disease.

Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2009).  Thus, Board finds that the VA examination was 
inadequate for evaluation purposes and that further 
development of the evidence is necessary in this case.

Finally, the Veteran's sleep studies diagnosing sleep apnea 
are not of record.  The Board finds that those records should 
be obtained for inclusion in the claims file to determine the 
severity of his disability related to an aggravation 
question.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, 
provide him with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
any treatment for sleep apnea or show a 
relationship between sleep apnea and 
posttraumatic stress disorder.  The Veteran 
should specifically be invited to provide 
either 1) the results of any sleep study; 
or, 2) a signed authorization form for VA 
to obtain those records on his behalf.  The 
RO should then take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the record.

2.  After completion of the foregoing, the 
RO should forward the Veteran's file to the 
physician who performed his December 2008 
examination.  The claims folder is to be 
provided to the physician for review, to 
include newly obtained medical records.  
After a thorough review of the record, the 
reviewing physician must respond to the 
following question based upon his expertise 
and provide a full statement of the basis 
for the conclusions reached: 

Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
the Veteran's posttraumatic stress 
disorder permanently aggravated his 
obstructive sleep apnea beyond the 
natural scope of the disease?

A complete rationale for the opinion 
offered must be provided.  If the 
physician cannot provide an opinion 
without resorting to speculation, then he 
must so state, and explain why speculation 
is required.  The physician must 
specifically address whether he/she agrees 
or disagrees with the private opinion by 
Dr. H. J., and the basis provided for that 
opinion.   If the physician who performed 
the December 2008 examination is 
unavailable, the RO should forward the 
Veteran's claims file to another physician 
with appropriate expertise to answer the 
question above.  If the physician finds 
that a new examination is warranted, then 
the RO should schedule the Veteran for a 
new examination.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection to sleep apnea, secondary to 
posttraumatic stress disorder.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


